Title: To Thomas Jefferson from Thomas Pinckney, 2 May 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 2d. May 1793

Having already written by this opportunity I have only to request the favor of you to forward the inclosed. The accounts you will see in the last news papers of the destruction of Marat, Robertspierre and other leaders of the Jacobine party in Paris and of french troops being landed in Jersey are without foundation. I have the honor to be with great respect Dear Sir Your faithful and obedient Servant

Thomas Pinckney

